             Case 2:21-mj-00170-MAT Document 13 Filed 04/06/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-170
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   MATTHEW G. P. DWINELL,               )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Possession With Intent to Distribute Heroin; Possession of a Firearm in
15
     Furtherance of a Drug Trafficking Crime; Felon in Possession of a Firearm
16
     Date of Detention Hearing:    April 5, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:21-mj-00170-MAT Document 13 Filed 04/06/21 Page 2 of 3




01          1.     Defendant has a lengthy criminal record that includes numerous failures to

02 appear with bench warrant activity, criminal activity while under supervision, substance abuse

03 history domestic violence, and an escape charge. The nature and circumstances of the alleged

04 offense include allegation that defendant expressed an intent to engage in a shootout in order to

05 avoid returning to prison.

06          2.     Defendant poses a risk of nonappearance based on history of failure to appear,

07 lack of stable residence, lack of stable employment, unverified release plan, and substance

08 abuse history. Defendant poses a risk of danger based on the nature and circumstances of the

09 offense, a pattern of similar conduct, criminal activity while under supervision, substance abuse

10 history, and lack of compliance while under supervision.

11          3.     There does not appear to be any condition or combination of conditions that will

12 reasonably assure the defendant’s appearance at future Court hearings while addressing the

13 danger to other persons or the community.

14      It is therefore ORDERED:

15      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

16          General for confinement in a correction facility;

17      2. Defendant shall be afforded reasonable opportunity for private consultation with

18          counsel;

19      3. On order of the United States or on request of an attorney for the Government, the person

20          in charge of the corrections facility in which defendant is confined shall deliver the

21          defendant to a United States Marshal for the purpose of an appearance in connection

22          with a court proceeding; and



     DETENTION ORDER
     PAGE -2
           Case 2:21-mj-00170-MAT Document 13 Filed 04/06/21 Page 3 of 3




01     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02        for the defendant, to the United States Marshal, and to the United State Probation

03        Services Officer.

04        DATED this 6th day of April, 2021.

05

06                                                     A
                                                       Mary Alice Theiler
07                                                     United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
